Citation Nr: 0629975	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  03-33 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
lumbosacral spine condition.

2.   Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
cervical spine condition.

3. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
coccidioidomycosis pneumonitis.

4.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk


INTRODUCTION

The appellant has verified active duty for training (ACDUTRA) 
for the periods of September 1978 to October 1978 and July 
13, 1980 to July 27, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.

The issue of entitlement to service connection for a 
lumbosacral spine condition is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the appellant's claims, except as regards a medical 
examination to determine entitlement to service connection 
for a lumbosacral spine condition, has been obtained by the 
RO, and the RO has notified her of the type of evidence 
needed to substantiate her claims.

2.  Service connection was denied for lumbosacral and 
cervical spine conditions, as well as coccidioidomycosis 
pneumonitis, in a January 1991 RO rating decision; the 
appellant did not appeal.

3.  Evidence received since the January 1991 rating decision 
was not previously submitted to VA decision-makers and when 
considered with previous evidence of record, relates to an 
unestablished, necessary fact, raising a reasonable 
possibility of substantiating the claim for service 
connection for a lumbosacral spine condition. 
4.  Evidence received since the January 1991 rating decision 
was not previously submitted to VA decision-makers and when 
considered with previous evidence of record, relates to an 
unestablished, necessary fact, raising a reasonable 
possibility of substantiating the claim for service 
connection for a cervical spine condition.

5.   Despite this recent evidence, there is no competent 
medical evidence showing an onset, or aggravation of, any 
neck problems or associated muscle injury while the appellant 
was participating in ACDUTRA.

6.  Evidence received since the January 1991 rating decision, 
concerning the issue of coccidioidomycosis pneumonitis, does 
not relate to an unestablished fact and raises no reasonable 
possibility of substantiating a claim for service connection.

7.  There is neither competent medical evidence showing that 
the appellant currently experiences sinusitis nor any 
indication of onset or aggravation of sinusitis while the 
appellant was participating in ACDUTRA.


CONCLUSIONS OF LAW

1.  The January 1991 rating decision, denying service 
connection for a cervical spine condition and 
coccidioidomycosis pneumonitis, is final.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 3.104(a), 20.1103 (2006).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for a lumbosacral spine 
condition has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

3.  New and material evidence to reopen the claim of 
entitlement to service connection for a cervical spine 
condition, to include associated muscle injury, has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

4.  New and material evidence to reopen the claim of 
entitlement to service connection for coccidiodomycosis 
pneumonitis has not been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

5.  Residuals of a cervical spine injury, to include 
associated muscle injury, were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1131, 5107; 
38 C.F.R. §§ 3.303, 3.304 (2006).

6.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant' s possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

VA has made all reasonable efforts to assist the appellant in 
the development of her claims, has notified her of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist her.  In an October 2002 letter, the appellant was 
notified of the information and evidence needed to 
substantiate and complete her claims.  The appellant was 
specifically informed as to what evidence she was to provide 
and to what evidence VA would attempt to obtain on her 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In this case, the Board finds that the appellant was fully 
notified of the need to give VA any evidence pertaining to 
her claims.  The October 2002 letter advised the appellant to 
let VA know of any information or evidence in her possession 
which would aid in the substantiation of her claims to 
reopen.  The Board finds that there is no prejudice to the 
appellant by adjudicating her claims for service connection 
as relates to the issues of lumbosacral and cervical spine 
injury.  The Board has decided to reopen these claims and 
notes that the appellant was provided a detailed statement of 
the case in September 2003 which listed all required elements 
necessary to establish a claim for service connection.  

As regards the appellant's claim to reopen a claim for 
service connection for coccidioidomycosis pneumonitis, the 
VCAA requires, in the context of a claim to reopen, the 
Secretary of Veterans Affairs to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection found insufficient in the previous denial.  
Here, the appellant was provided with the necessary 
notification in the October 2002 letter and September 2003 
statement of the case.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).
 
VCAA notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claims and to respond to VA 
notices. 

The appellant was not notified of evidence necessary to 
establish a disability rating and an effective date should 
service connection indeed be granted for her claims as is 
required per recent United States Court of Appeals for 
Veterans Claims (Court) precedent.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Per the same precedent, 
however, adjudication on the appellant's claims will be 
without prejudice to the appellant if the decision results in 
a denial of service connection.  Id.  As the claims being 
finally adjudicated result in a denial of service connection, 
there will be no prejudice to the appellant in rendering a 
final decision.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
appellant.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  For the reasons set forth above, and given the facts of 
this case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the appellant had a disability 
resulting from an injury experienced or a disease contracted 
in the line of duty, or for aggravation in the line of duty 
of a preexisting injury or disease, in the active military, 
naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21); 38 C.F.R. § 3.6(a).  ACDUTRA is, inter 
alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c)(1). 

Generally, if a rating decision is not appealed within a year 
after notice of the decision is issued, such decision becomes 
final, and may not be reopened and allowed on the same 
factual background.  38 U.S.C.A. §§ 7104, 7105.

To reopen a claim on which a final decision has been made, 
the claimant must present "new and material evidence."  38 
U.S.C.A. § 5108.  Under recently amended regulations, "new" 
evidence means existing evidence not previously submitted to 
VA decision makers.  Evidence deemed "material" consists of 
existing evidence that, by itself, or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate a claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence utilized at the time of the last finalized denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2006).

The credibility of the evidence is presumed when determining 
if "new and material" evidence has been submitted.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

New and Material Evidence as relates to Service Connection 
for a Lumbosacral Spine Condition and a Cervical Spine 
Condition, Including Muscle Injury.

The appellant was denied service connection in a January 1991 
rating decision for back, spine, and wrist injuries.  As 
there was no appeal filed, this decision became final within 
a year.   The basis of the RO's denial was listed as a lack 
of competent medical evidence showing that the appellant 
incurred any back, spine, or wrist injuries, or that such 
injuries were pre-existing and aggravated by her 
participation in ACDUTRA.  The Board will consider the claim 
to reopen on "new and material" evidence grounds for 
cervical and lumbosacral conditions together, as they relate 
directly to the previous denial of service connection for a 
spine condition.  

The appellant submitted an application to reopen her claim in 
September 2002.  In addition to this claim, the appellant 
produced an order to attend ACDUTRA from the U.S. Army 
Reserve.  This order shows that the appellant was to undergo 
ACDUTRA from July 13, 1980 for a 14-day period, ending on 
July 27, 1980.  The appellant was to participate in a 
leadership program with her unit in San Luis Obispo, 
California during this time.  This evidence is "new," in 
that it was not of record at the time of the January 1991 
rating decision.  Also, this evidence fits the definition of 
"material," as it establishes a previously unverified 
period of ACDUTRA.  This fact is particularly vital when 
examining the service medical history on the issues of 
lumbosacral and cervical spine conditions.  Indeed, the 
service medical records indicate treatment at a private San 
Luis Obispo hospital on July 14, 1980 for "discomfort in the 
lower back and wrist after jumping off the back of a truck."  
The same medical report also contains radiographic 
impressions indicating that the appellant had a mild 
narrowing of the L5-S1 intervertebral disc spaces.  The 
appellant's November 2002 notice of disagreement specifically 
relates her claimed back and neck conditions to the July 14, 
1980 fall.  From this, "new and material evidence" exists, 
and the Board now considers the claims for service connection 
for the lumbosacral and cervical spine condition, including 
muscle injury to be reopened.

Viewing this evidence in a light most favorable to the 
appellant, it shows that the appellant was on reserve duty, 
participating in ACDUTRA, in San Luis Obispo, California on 
July 14, 1980 and that she experienced a lower back injury, 
with lumbosacral spine involvement, during this time.  
Further discussion on the issue of lumbosacral involvement as 
relates to the appellant's claimed spine conditions will be 
addressed in the REMAND section of this opinion.

As regards the appellant's claimed cervical spine condition, 
however, the service medical history contains no evidence of 
cervical strain or neck problems.  The July 1980 private 
medical report showed only complaints of pain in the lower 
back and does not mention treatments, complaints, or 
diagnosis of any cervical spine or neck condition.  The Board 
notes that the appellant has submitted numerous medical 
reports suggesting that she does, at present, experience a 
current cervical spine disability.  Included in these reports 
is a July 1979 letter from a private chiropractor stating 
that the appellant had been under his care for moderate 
"strain" of the neck and shoulder.  This report does not, 
however, establish that the appellant experienced an injury 
or experienced aggravation of a pre-existing injury while 
participating in ACDUTRA.  There is also, of record, an 
indication of treatment for degenerative disc disease of the 
cervical spine in April 1995.  However, this report also 
lacks an etiological opinion suggesting that the disorder 
occurred in, or was pre-existing yet aggravated while, the 
appellant participated in ACDUTRA.

The only evidence of record showing that the appellant's 
cervical spine condition had an etiological origin during her 
participation in ACDUTRA is in the form of her own lay 
testimony.  As the appellant has not been shown to have the 
proper medical credentials necessary to opine as to an 
etiology of her cervical spine disorder, her assertions are 
not sufficient evidence to show an ACDUTRA onset of her 
disabling condition and thus cannot be considered.   See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

New and Material Evidence as relates to Service Connection 
for Coccidioidomycosis Pneumonitis.

The appellant was previously denied service connection for 
coccidiodomycosis pneumonitis in a January 1991 rating 
decision.  This decision was never appealed and became final 
within a year.  The RO based its denial on the lack of any 
competent medical evidence establishing an onset or 
aggravation of coccidiomycosis pneumonitis during the 
appellant's period of ACDUTRA.  

Since the filing to reopen her claim on this issue in 
September 2002, the appellant has submitted many reports of 
private medical treatment indicating that she indeed 
experiences a great deal of current lung problems.  These 
reports, however, while helpful in showing the existence of a 
current disability, contain no opinion as to the likelihood 
of onset or aggravation during ACDUTRA.  In this regard, 
while the medical reports are "new," in that they were not 
considered during the initial rating decision, they are not 
"material," as they do not present evidence of a previously 
unestablished fact at issue.  As such, there is no 
"material" evidence of record suggesting that the veteran's 
coccidiomycosis pneumonitis was incurred or aggravated while 
the appellant participated in ACDUTRA.  Thus, the January 
1991 rating decision denying service connection is confirmed 
and the claim to reopen remains denied.

The only evidence suggesting an onset of coccidiomycosis 
pneumonitis while the appellant engaged in ACDUTRA comes from 
her own lay statements.  As has been previously shown, the 
appellant lacks the appropriate medical qualifications 
necessary to render such an etiological opinion and her 
assertions cannot be considered.  See Espiritu v. Derwinski, 
at 492, 494-95 (1992).  
 
Entitlement to Service Connection for Sinusitis

The appellant contends that she currently experiences a 
"sinus condition" which onset during her participation in 
ACDUTRA with the U.S. Army Reserve.  The service medical 
history contains no indication that the appellant experienced 
sinusitis, either chronic or acute in nature, at any point 
during her ACDUTRA.   There is, additionally, no evidence 
suggesting that the appellant had a pre-existing sinus 
condition which was aggravated by her participation in 
ACDUTRA. 

Indeed, not only is her service history silent on the 
condition of sinusitis, but a search of the medical records 
covering recent years shows no indication of a diagnosis, 
consultation, or treatment for chronic sinus problems.  In 
the absence of proof of a present disability there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The lack of any documented treatment for sinusitis, either at 
present or while in service, means that the appellant's claim 
for service connection cannot be granted.  As the only 
evidence suggesting an onset of sinusitis while in ACDUTRA 
comes from the appellant's lay testimony, the record is 
devoid of competent medical evidence on both a current 
disability and an etiological origin, and this claim must be 
denied.  See Espiritu v. Derwinski, at 492, 494-95 (1992).  




Conclusion

In summation, the Board finds that the appellant has 
submitted "new and material" evidence as relates to claims 
for service connection for a lumbosacral spine condition and 
a cervical spine condition, including associated muscle 
injury.  The Board finds however, that the requirements for 
service connection for the cervical spine condition have not 
been met.  As regards coccidiomycosis pneumonitis, no 
"material" evidence has been submitted to warrant reopening 
of the appellant's claim.  In addition, the record contains 
no competent medical evidence establishing that the appellant 
experiences sinusitis at present or during her verified 
periods of ACDUTRA.  

In reaching its determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue as regards the reopened and new claims for 
service connection.  That doctrine is not applicable in this 
case because the preponderance of the evidence is against the 
appellant's claims.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107(b).  See 38 C.F.R § 4.3.


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a lumbosacral spine 
condition, and the claim is granted to this extent only. 

New and material evidence has been submitted to reopen a 
claim for service connection for a cervical spine condition; 
however, entitlement to service connection is denied.

New and material evidence has not been submitted to reopen a 
claim for service connection for coccidiomycosis pneumonitis.

Entitlement to service connection for sinusitis is denied.


REMAND

As mentioned above, the submission of the ACDUTRA order 
covering the periods of July 13, 1980 to July 27, 1980 
consists of "new and material" evidence sufficient to 
establish that the appellant experienced a lower back injury 
while participating in ACDUTRA with the Army Reserve.  In 
addition, the record contains reports of private medical 
treatment for back pain in December 2001 and August 2002, 
showing that the appellant, at least at some level, 
experiences a degree of relatively recent back problems.  The 
record, however, contains no medical opinion linking the back 
problems of the appellant with her ACDUTRA lower back injury 
and narrowing of L5-S1 in July 1980.  It is therefore 
necessary to obtain a VA orthopedic examination to determine 
first the most current state of the appellant's lower back 
condition and if a nexus exists between the veteran's current 
back condition and her ACDUTRA injury.

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding records of 
treatment received by the veteran for the 
disability at issue should be obtained.

	2.  Schedule the appellant for a VA 
orthopedic 	examination for the purposes 
of determining the most 	current state 
and etiological origin of all current low 
	back pathology.  The examiner should 
review the 	claims file and include in 
his/her opinion the current 	degree of 
lumbosacral disability and if it is at 
least 	as likely as not that the 
veteran's current low back 	condition 
related to the ACDUTRA injury, with 	in 
July 1980.  In giving this opinion, the 
examiner 	should consult the relevant 
medical history and utilize 	all 
appropriate methodologies and resources 
available.  	A report should accompany the 
opinion, providing a 	full rationale as 
to how the examiner came to 	formulate 
his/her impression.

3.  After the foregoing, the RO should 
review the veteran's claim.  If any 
determination is adverse to the veteran, 
she and her representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


